Citation Nr: 9927566	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-43 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral weak feet, 
currently evaluated at 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1993 rating decision by which the RO 
denied an increased rating for bilateral weak feet from 30 
percent. 

The veteran's claim was before the Board in January 1997, at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The underlying condition of the veteran's bilateral weak 
feet is his bilateral flatfoot.  

3.  The veteran's bilateral flatfoot is severe but not 
pronounced; there is not marked pronation and there is not 
marked inward displacement or severe spasm of the tendo 
achilles on manipulation.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for bilateral weak feet have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5276, 5277 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Medical records in the veteran's claims file reflect that 
around 1970 he fractured his left leg in several places, 
subsequently developing traumatic arthritis of the left 
ankle.  Copies of treatment records were submitted from the 
Soldiers' Home from October 1970s to February 1993.  The 
veteran was seen in May 1992.  He provided a history of foot 
pain for several months.  An x-ray of the left foot revealed 
mid foot and forefoot degenerative changes.  The veteran was 
seen in February 1993 for arthritic pain involving many 
joints, including his left leg, ankle, and both feet.  
Diagnosis was degenerative joint disease and diabetes.  

Dr. B. B. submitted a letter dated November 1993.  The 
veteran's chief complaint was painful feet.  He ambulated 
with a limp, unassisted.  He stated that he had pain in both 
feet, but extreme pain in the right foot.  He stated that he 
could not remember a day without pain.  He was not able to do 
the things he would like because walking hurt.  He stated 
that his ankles and feet swelled up a lot, the left more than 
the right.  Examination showed ankle edema bilateral, 
pitting, the left more than right.  He also expressed pain 
upon palpation of the anterior left ankle, over the tibialis 
anterior tendon.  A prominent talar bulge was present in the 
right foot.  The veteran complained of pain when the plantar 
feet were palpated.  The examiner commented that the veteran 
presented with bilateral pitting foot and ankle edema, 
bilateral foot and ankle pain, and bilateral tibialis 
anterior tendinitis, secondary to abnormal foot and ankle 
biomechanical function.  The examiner commented that the 
veteran needed extensive follow-up treatment to address his 
foot and ankle pain.  

Copies of treatment records were submitted from the Soldiers' 
Home from April 1993 to October 1994.  In October 1993,  In 
December 1993, the veteran stated that he had increased 
difficulty in walking and frequent swelling.  In January 
1994, the veteran was seen for his feet.  Examination showed 
a collapse of the plantar arch on the right and left.  There 
were prominent tibial tubercles, right and left, suggesting 
perhaps an old Osgood-Schlatter.  The examiner's impressions 
were possible developmental defect, and degenerative joint 
disease, probably.  In January 1994, an x-ray of both feet 
showed that there was a suggestion of slight inversion of the 
plantar arch, especially on the left, but with no gross 
anatomic bony deformity evident.  In February 1994,  the 
veteran was seen for pain with consistent ache in both ankles 
and feet.  The examiner commented that there was a suggestion 
of slight inversion of the plantar arches, especially on the 
left.  The examiner's impression was pain in both lower 
extremities.

The veteran was afforded a hearing before the RO in July 
1994, a transcript of which has been associated with the 
claims folder.  The veteran stated that his foot condition 
was the major reason why he could not return to work.  
Regarding special shoes, the veteran stated that he wore 
sneakers and sandals when his foot swelled.  He stated that 
when the foot swelled, he had to elevate it and stay off it 
for 20 minutes to half an hour.  The veteran testified that 
he took medication for arthritis and diabetes, and aspirin 
for pain.  

The veteran underwent a VA examination in August 1994.  The 
veteran reported taking medication for his diabetes and 
arthritic pain of his feet.  His chief complaint was hard 
walking, sore feet, and swelling of the feet.  He took 
aspirin, soaked his feet, and elevated for relief.  He 
occasionally massaged his feet for relief.  He could walk a 
block or two and then reported getting cramping in his feet.  
He described wearing boots for support.  He stated that in 
the past he had used a right-handed cane, but that this was 
not really helpful.  

Examination showed that on the right foot, there were 
palpable pedal pulses, decreased capillary return time, and 
decreased tender Achilles and plantar reflexes.  There was a 
negative Babinski reflex.  There was decreased to absent 
vibratory sensation, and markedly decreased sharp and dull 
sensation.  Examination of the left foot showed that the 
pedal pulses were palpable.  There was decreased capillary 
return time, and decreased tender Achilles and patellar 
reflexes, negative Babinski reflex, decreased to absent 
vibratory sensation, markedly decreased sharp-dull sensation.  
The muscle power was greatly decreased in all four quadrants 
of both lower extremities.  The feet were not edematous; 
however, there was increased edema of the left ankle.  On the 
lateral aspect of the fifth toe, there was a heloma durum 
bilateral.  The veteran was unable to assume a squatting 
position or rise from a squatting position.  He was unable to 
stand on his heels, rise on the toes, or unable to stand on 
the inner or outer borders of the feet.  There was a 
decreased longitudinal arch bilaterally.  The toes were in a 
rectus position.  The veteran walked with a right sided limp.  
Diagnoses were pes planus, paresthesias of the lower 
extremity, and decreased muscle power of the lower extremity.  

In a statement dated April 1997, the veteran wrote that he 
had not received treatment for his feet since his last 
examination.  

In a decision dated May 1998 by the Social Security 
Administration (SSA), it was determined that the veteran was 
disabled.  The decision indicated that the veteran had severe 
generalized arthritis and diabetes, but did not contain any 
findings about the veteran's flatfoot.  One cited medical 
report indicated that the veteran walked with a limp, 
favoring his left leg, and that he was unable to sit for any 
length of time in one position.  The other medical report 
cited indicated that the veteran had arthritis pain and 
diabetes.  However, the medical reports that the SSA cited 
did not reference the feet.

The veteran underwent a medical examination contracted out by 
the VA in August 1998.  It was noted that the veteran had a 
past history of diabetes, hypertension, arthritis, and 
bursitis.  It was noted that the veteran had had what was 
described as a mild stroke 3 weeks prior.  Reportedly, while 
the veteran was in service, a hand grenade exploded near him, 
causing his feet to become swollen and requiring 
hospitalization (even though he did not receive a direct 
injury).  It was noted that the veteran had been unable to 
work since the early 1970s due to the pain and weakness his 
feet caused him, which limited his ability to stand for long 
periods of time, and also limited the type and length of 
activity in which he could participate.  The veteran stated 
that the pain and swelling was relieved by rest and 
elevation, but that it occurred at least 3 to 4 times a month 
without any precipitating factors.  

Examination showed that tenderness was present to palpation 
over the knees, ankles, and feet.  No swelling was noted.  
Popliteal pulses were normal bilaterally.  The left calf 
looked tense, more prominent than the right.  The girth was 
equal in both calves.  The dorsal aspect of the right foot 
was very tender, as was the dorsal and plantar aspects of the 
left foot.  The Achilles tendons looked normal and were 
nontender.  

Copies of VA Medical Center treatment records were submitted 
from June 1997 to March 1999.  The veteran was seen in 
January 1999.  It was noted that earlier in the month, he had 
slipped, breaking his right ankle.  He was still complaining 
of bilateral foot pain.  

The veteran underwent a medical examination contracted out by 
the VA in April 1999.  The veteran stated that he was still 
having difficulty with his feet due to pain, swelling, 
fatigue, and lack of endurance, which occurred at rest and on 
standing and walking.  The veteran stated that his symptoms 
were relieved by rest.  He reported developing diabetes 
mellitus at the age of 50.  The veteran stated that he had 
arthritis which caused him pain, weakness, stiffness, 
fatigue, and lack of endurance.  He reported that the pain 
was constant and was made worse by walking, climbing, and 
standing for long periods of time.  His symptoms were 
relieved by lying down and elevating his feet.  

Examination showed that there was no evidence of edema or of 
varicose veins of the lower extremities.  The veteran had 
flat feet.  The weight bearing alignment of the Achilles 
tendon was good.  There were decreased sensation and motor 
function in the right leg.  The deep tendon reflexes of the 
right leg were abnormal.  The veteran had limited function of 
walking due to weakness of his right leg.  X-rays of the 
right foot revealed plantar and posterior calcaneal spurs and 
degenerative joint disease at the first metatarsal phalangeal 
joint.  The x-ray of the left foot revealed small posterior 
and plantar calcaneal spurs.  Relevant diagnosis was flat 
feet with degenerative joint disease.  


Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 
(1998).

Bilateral weak foot is described as a symptomatic condition 
secondary to many constitutional conditions, characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  For bilateral weak foot, the underlying condition 
is to be rated, with a minimum rating of 10 percent assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5277 (1998).  

When there is pronounced acquired flatfoot bilaterally with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances, then a 50 percent rating is applied.  
When there is severe acquired flatfoot bilaterally with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities, then a 30 
percent rating is assigned. 38 C.F.R. §  4.71 (a), Diagnostic 
Code 5276 (1998).

The veteran is service-connected for bilateral weak feet.  
The underlying condition of his weak feet is his bilateral 
flatfoot, and his bilateral flatfoot is rated as 30 percent 
disabling under 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  
In order for the veteran to obtain the next higher rating of 
50 percent under Diagnostic Code 5276, the evidence must show 
that there is pronounced acquired flatfoot bilaterally with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  As will be discussed below, the 
evidence does not show that the veteran has pronounced 
flatfoot to warrant an increased rating to 50 percent 
disabling.  

While the medical evidence shows that the veteran has extreme 
tenderness of the plantar surfaces of his feet (at his August 
1998 medical examination, the examiner noted that the dorsal 
aspect of the veteran's foot was very tender), it is not 
clear whether the veteran's flatfoot is improved by 
orthopedic shoes or appliances.  Although the veteran did 
indicate at his August 1994 VA examination that he wore boots 
for support, and also indicated at his July 1994 VA 
examination that he wore sneakers and sandals when his feet 
swelled, the veteran has not indicated whether he wears 
orthopedic shoes or appliances.

The evidence does not show that the veteran has marked inward 
displacement and severe spasm of the tendo achilles on 
manipulation.  Although the veteran had a decreased tender 
Achilles reflex at his August 1994 VA examination, at his 
medical examination in August 1998, the examiner commented 
that the veteran's Achilles tendons looked normal and were 
nontender, and at his medical examination in April 1999, the 
examiner described the weight bearing alignment of the 
Achilles tendon as good. 

Similarly, the evidence does not show that the veteran has 
marked pronation.  While it is obvious that the veteran has 
some pronation of his feet, the question that must be 
answered is the degree of such pronation.  In January 1994 
and February 1994, examiners from the Soldiers' Home  
commented that the inversion of the veteran's plantar arches 
was only "slight."  Accordingly, the medical evidence does 
not show marked pronation. 

In summary, the preponderance of the evidence shows that the 
veteran's flatfoot is more accurately described as severe 
rather than pronounced and, accordingly, he is not entitled 
to an increased rating to 50 percent disabling for his 
bilateral foot disability under Diagnostic Code 5276.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, the Court held that 38 C.F.R. 
§ 4.40 and § 4.45 do not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain.  
DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  While there is 
evidence of some pain on use, this pain has already been 
considered in the veteran's 30 percent rating.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating in this case.

It is true that the medical examiners in August 1998 and 
April 1999 did not comment on whether the veteran's foot 
symptoms/findings were part of his service-connected disorder 
or due to other disorders.  However, even conceding that all 
of the veteran's foot symptoms/findings are attributable to 
his service connected weak feet, for the reasons discussed 
above, the evidence still does not show that the veteran is 
entitled to higher than a 30 percent rating.  

The veteran is not entitled to an increased rating under 
other Diagnostic Codes pertaining to the foot.  The only 
Diagnostic Code pertaining to the foot which allows for a 
higher rating than 30 percent is Diagnostic Code 5278 for 
clawfoot, and the evidence does not show findings of 
clawfoot. 

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While it is true that the 
veteran has not worked for a long time, the evidence shows 
that the veteran has other, significant, disabilities which 
prevent him from working.  The May 1998 SSA decision granting 
SSA benefits determined that the veteran had arthritis and 
diabetes, but did not make any findings about the veteran's 
unemployability due to his flatfoot.  VA nonservice-connected 
pension benefits were recently granted, primarily due to the 
combined effects of a stroke and other disabilities.  
Therefore, there is not shown to be marked interference with 
the veteran's employment due to his service-connected foot 
disorder.  Thus, the provisions of 38 C.F.R. § 3.321 relating 
to extraschedular evaluations are not applicable here.  

While the May 1998 SSA decision cited medical reports in 
their decision, they did not cite reports which referenced 
the veteran's feet.  Also, the decision does not indicate 
that the veteran was granted SSA benefits because of his 
bilateral foot disability.  Accordingly, VA has not been put 
on notice of additional medical records necessary to fairly 
adjudicate the veteran's claim.  

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special medical examinations to determine whether 
the veteran's bilateral foot disability had increased in 
severity enough to warrant an increased rating.  The Board 
did not base its decision solely on a single examination as 
one of the major factors for consideration in this case, but 
also considered private treatment records, and statements 
made by the veteran.  The record is complete with records of 
prior medical history and rating decisions.  Therefore, the 
RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.




ORDER

Entitlement to an increased rating for bilateral weak feet 
from a 30 percent rating is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals







